LyoN, J.
Two questions are presented by this appeal.f or determination. The first of these is, Did McQuade promise on behalf of defendants to pay the board bills in controversy? It does not appear that he named his principals, the defendants, as the parties who were to pay the bills. The testimony only tends to show that he said he would pay them or, what is the same thing, would see them paid. But he was acting for the defendants in the business and not for himself, and whatever he said or did on that occar sion was in their behalf. The plaintiff was not dealing with him personally, but was dealing with the defendants through him as their agent, with full knowledge that they alone were interested in the transaction. We find no difficulty in holding the testimony sufficient to support a finding that McQuade promised the plaintiff, on behalf of defendants, to pay the board bills of these men.
The other question is, Was it within the scope of McQuade’s authority as agent for defendants, to bind them by such promise? The question must be answered in the affirmative. He was the representative of the defendants in the building of the spur track, and superintended the work for them. He had authority to compel the subcontractors to keep sufficient men on the work to fulfil their contracts with defendants. If, to do this effectually, it was necessary to pledge his principals to pay the board bills of the laborers (and it must be assumed that it was), he had apparent if not actual authority to charge the defendants with such liability. In other words, he acted within the scope of his authority as agent of defendants when he promised, in their behalf, to pay the board bills. All this is elementary law.
*170Tbe charge of tbe court to tbe jury accords with tbe foregoing views, and none of tbe exceptions thereto are well taken. j
By the Court.— Tbe judgment of tbe circuit court is affirmed.